DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant's Communication received on April 1, 2019 for application number 16/371,344. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 8 is objected to because of the following informalities:  the claim recites “retrieving a bitmap a memory” which appears to be missing a punctuation mark on line 2. 
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Laroche et al. (US 2018/0253867) (hereinafter Laroche).
Regarding claim 1, Laroche teaches an apparatus to facilitate index mapping, comprising: a memory (see Fig. 16, para [0303-0304], discloses memory), and index mapping hardware, coupled to the memory, to retrieve a bitmap from the memory (see Figs. 5-6, para [0007], para [0141], discloses retrieving corresponding triangles in texture map (bitmap)), process the bitmap to generate one or more mapping vectors indicating bits in the bitmap that have been set (see Figs. 5-7, Fig. 14, para [0111-0112], para [0155], teaches bitmap associated with vertex indices, generating one or more list of vertices in which each bit of the bitmap (mapping vectors) indicates corresponding vertex that have been identified (set) or have not been identified when traversing previous vertices), and store the one or more mapping vectors in the memory (see Fig. 5, Figs. 11-12, para [0196],  para [0303], discloses storing variables and parameters in memory). 

Regarding claim 8, Laroche teaches a method comprising: index mapping hardware retrieving a bitmap a memory (see Figs. 5-6, para [0007], para [0141], discloses retrieving corresponding triangles in texture map (bitmap)); processing the bitmap at the index mapping hardware to generate one or more mapping vectors indicating bits in the bitmap that have been set (see Figs. 5-7, Fig. 14, para [0111-0112], para [0155], teaches bitmap associated with vertex indices, generating one or more list of vertices in which each bit of the bitmap (mapping vectors) indicates corresponding vertex that have been identified (set) or have not been identified when traversing previous vertices); and storing the one or more mapping vectors in the memory (see Fig. 5, Figs. 11-12, para [0196],  para [0303], discloses storing variables and parameters in memory).

Regarding claim 15, Laroche teaches a processor, comprising: one more execution units; a memory; and a memory controller, coupled to the one more execution units and the memory (see Fig. 16, para [0303], discloses processor and memory), including index mapping hardware to retrieve a bitmap from the memory (see Figs. 5-6, para [0007], para [0141], discloses retrieving corresponding triangles in texture map (bitmap)), process the bitmap to generate one or more mapping vectors indicating bits in the bitmap that have been set (see Figs. 5-7, Fig. 14, para [0111-0112], para [0155], teaches bitmap associated with vertex indices, generating one or more list of vertices in which each bit of the bitmap (mapping vectors) indicates corresponding vertex that have been identified (set) or have not been identified when traversing previous vertices), and store the one or more mapping vectors in the memory (see Fig. 5, Figs. 11-12, para [0196],  para [0303], discloses storing variables and parameters in memory). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Laroche et al. (US 2018/0253867) (hereinafter Laroche) in view of Hilloulin et al. (US 2019/0325075) (hereinafter Hilloulin).
Regarding claims 2, 9, and 16, Laroche teaches an apparatus of claim 1, method of claim 8, and processor of claim 15.
Laroche does not explicitly teach wherein the index mapping hardware generating the one or more mapping vectors comprises generating forward mapping vectors to map an original array associated with the bitmap to corresponding locations in a compacted array.
Hilloulin teaches wherein the index mapping hardware generating the one or more mapping vectors comprises generating forward mapping vectors to map an original array associated with the bitmap to corresponding locations in a compacted array (see Fig. 1, Figs. 4-5, para [0062], para [0099-0100, 0129], discloses generating forward mapping vertex from source vertices associated with bits to corresponding destination vector in a compact vertex array).
Laroche/Hilloulin are analogous arts as they are each from the same field of endeavor of data processing systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Laroche to generate forward mapping vectors from disclosure of Hilloulin. The motivation to combine these arts is disclosed by Hilloulin as “populates edge property vectors for space efficiency and accelerated access” (para [0130]) and generating forward mapping vectors is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 3, 10, and 17, Laroche teaches an apparatus of claim 1, method of claim 8, and processor of claim 15.

Laroche does not explicitly teach wherein the index mapping hardware generating the one or more mapping vectors comprises generating reverse mapping vectors to map the compacted array to corresponding locations in the original array.
Hilloulin teaches wherein the index mapping hardware generating the one or more mapping vectors comprises generating reverse mapping vectors to map the compacted array to corresponding locations in the original array (see Fig. 5, Figs. 9-10, para [0129], para [0137-0139, para [0150], discloses generating reverse mapping vertex from destination vector in a compact vertex array to original source vertex utilizing translation map).
Laroche/Hilloulin are analogous arts as they are each from the same field of endeavor of data processing systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Laroche to generate reverse mapping vectors from disclosure of Hilloulin. The motivation to combine these arts is disclosed by Hilloulin as “populates edge property vectors for space efficiency and accelerated access” (para [0130]) and generating reverse mapping vectors is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 4-7, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laroche et al. (US 2018/0253867) (hereinafter Laroche) in view of Phillips (US 2014/0118239) (hereinafter Phillips).
Regarding claims 4, 11, and 18, Laroche teaches an apparatus of claim 1, method of claim 8, and processor of claim 15.
Laroche does not explicitly teach one or more processors to retrieve the one or more mapping vectors from the memory and generates a compacted version of the bitmap based on the one or more mapping vectors.
Phillips teaches one or more processors to retrieve the one or more mapping vectors from the memory and generates a compacted version of the bitmap based on the one or more mapping vectors (see Figs. 3a-c para [0053-0055], discloses retrieving geometric borders and generating a compact version of the displayed image bitmap).
Laroche/Phillips are analogous arts as they are each from the same field of endeavor of data processing systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Laroche to generate a compacted version of the bitmap from disclosure of Phillips. The motivation to combine these arts is disclosed by Phillips as “The data-intensive displayed image (e.g. desktop) is quickly dissected into its component visual entities” (para [0011]) and generating a compacted version of the bitmap is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 5, 12, and 19, Laroche teaches an apparatus of claim 1, method of claim 8, and processor of claim 15.
Laroche does not explicitly teach wherein the one or more processors retrieve object data from the memory and perform a visibility test on the object data.
Phillips teaches wherein the one or more processors retrieve object data from the memory and perform a visibility test on the object data (see Figs. 3A-E, para [0013-0014], para [0054], para [0061], discloses visual entity type is extracted by an algorithm that accurately recognizing the particular type of visual entity).
Laroche/Phillips are analogous arts as they are each from the same field of endeavor of data processing systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Laroche to generate a compacted version of the bitmap from disclosure of Phillips. The motivation to combine these arts is disclosed by Phillips as “The data-intensive displayed image (e.g. desktop) is quickly dissected into its component visual entities” (para [0011]) and generating a compacted version of the bitmap is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 6, 13, and 20, Laroche teaches an apparatus of claim 1.
Laroche does not explicitly teach wherein the one or more processors generate the bitmap based on the visibility test, store the bitmap in the memory and generate a message indicating that the bitmap has been stored to the memory.
Phillips teaches wherein the one or more processors generate the bitmap based on the visibility test, store the bitmap in the memory and generate a message indicating that the bitmap has been stored to the memory (see Figs. 3a-e, para [0054-0055], para [0061], discloses generating a displayed-image bitmap based on accurately recognized visual entity type and generating an identifier for bitmap to be stored in image library).
Laroche/Phillips are analogous arts as they are each from the same field of endeavor of data processing systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Laroche to generate a compacted version of the bitmap from disclosure of Phillips. The motivation to combine these arts is disclosed by Phillips as “The data-intensive displayed image (e.g. desktop) is quickly dissected into its component visual entities” (para [0011]) and generating a compacted version of the bitmap is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 7 and 14, Laroche teaches an apparatus of claim 1 and method of claim 8.
Laroche does not explicitly teach wherein the index mapping hardware receives the message and retrieves the bitmap from the memory in response to receiving the message.
Phillips teaches wherein the index mapping hardware receives the message and retrieves the bitmap from the memory in response to receiving the message (see Fig. 3E, Figs. 4A-B, para [0060-0061], para [0108], discloses identifying particular widgets in response to identified  textual metadata such as identifiers relative to visual entities).
Laroche/Phillips are analogous arts as they are each from the same field of endeavor of data processing systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Laroche to generate a compacted version of the bitmap from disclosure of Phillips. The motivation to combine these arts is disclosed by Phillips as “The data-intensive displayed image (e.g. desktop) is quickly dissected into its component visual entities” (para [0011]) and generating a compacted version of the bitmap is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Risser US Publication No. 2019/0043242.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                     
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159